Citation Nr: 9913327	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  96-30 335	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Evaluation of a post-traumatic stress disorder, rated as 
30 percent disabling.  

3.  Entitlement to an increased rating for residuals of 
fragment wounds that include a scar on the left neck and 
post-operative residuals of a saphenous vein graft to the 
carotid artery, currently evaluated as 30 percent disabling.  

4.  Entitlement to an increased rating for residuals of 
fragment wounds that include atrophy of the right arm 
(Muscle Group III), currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from February 1968 
to August 1969.  

This case comes to the Board following November 1995 and 
March 1996 rating actions of the Buffalo, New York, regional 
office (RO).  By the November 1995 rating action, the RO, in 
pertinent part, denied service connection for hypertension, 
granted service connection for post-traumatic stress disorder 
(PTSD) (and assigned a 30 percent evaluation), and denied a 
disability rating greater than 30 percent for residuals of 
fragment wounds that include a scar on the left neck and 
post-operative residuals of a saphenous vein graft to the 
carotid artery.  Additionally, by the March 1996 rating 
action, the RO, in relevant part, denied a disability 
evaluation greater than 20 percent for residuals of fragment 
wounds that include atrophy of the right arm 
(Muscle Group III).  


REMAND

An appeal to the Board of Veterans' Appeals (Board) consists 
of a timely filed notice of disagreement and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 U.S.C.A. § 7105(a) (West 1991); 
38 C.F.R. § 20.200 (1998).  A notice of disagreement must be 
filed within one year from the date of mailing of the notice 
of the determination.  38 U.S.C.A. § 7105(b)(1) (West 1991); 
see also 38 C.F.R. § 20.201 (1998).  A substantive appeal 
must be filed within 60 days from the date the statement of 
the case is mailed, or within the remainder of the one-year 
period from the date of mailing of the notice of 
determination, whichever occurs later.  38 U.S.C.A. 
§ 7105(d)(3) (West 1991) and 38 C.F.R. §§ 20.302(b), 20.303 
(1998); see also 38 C.F.R. § 20.202 (1998).  The Board does 
not have jurisdiction over an issue for which an appeal has 
not been timely perfected.  See 38 U.S.C.A. § 7105 (West 
1991); Roy v. Brown, 5 Vet.App. 554 (1993); 38 C.F.R. 
§§ 3.104, 3.105 (1998) (in the absence of a properly 
perfected appeal, the Board is without jurisdiction to 
determine the merits of a case); see also YT v. Brown, 9 
Vet.App. 195 (1996); Cuevas v. Principi, 3 Vet.App. 542, 546 
(1992).  Cf.  Rowell v. Principi, 4 Vet.App. 9 (1993).

A substantive appeal consists of a properly completed 
VA Form 9, Appeal to Board of Veterans' Appeals, or 
correspondence containing the necessary information.  
Regardless of the particular form, a substantive appeal must 
"either indicate that the appeal is being perfected as to 
all . . . issues or must specifically identify the issues 
appealed."  In addition, a substantive appeal must "set out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction in reaching the 
determination, or determinations, being appealed."  
38 C.F.R. § 20.202 (1998); see also 38 U.S.C.A. § 7105(d)(3) 
(West 1991).  

Review of the claims folder in the present case reveals that, 
by the November 1995 rating action, the RO, in pertinent 
part, denied service connection for hypertension, granted 
service connection for post-traumatic stress disorder (PTSD) 
(and assigned a 30 percent evaluation), and denied a 
disability rating greater than 30 percent for residuals of 
fragment wounds that include a scar on the left neck and 
post-operative residuals of a saphenous vein graft to the 
carotid artery.  In a letter dated on November 29, 1995, the 
RO notified the veteran of this determination.  Additionally, 
by the March 1996 rating action, the RO, in relevant part, 
denied a disability evaluation greater than 20 percent for 
residuals of fragment wounds that include atrophy of the 
right arm (Muscle Group III).  In a letter dated on March 18, 
1996, the RO notified the veteran of this decision.  

In a statement received on April 9, 1996, the veteran's 
representative expressed the veteran's disagreement with the 
RO's denial of the aforementioned issues.  On April 25, 1996, 
the RO issued a statement of the case which addressed these 
claims.  

Subsequently, in a June 11, 1996, statement, the veteran's 
representative raised, "in reference to the veteran's 
pending claim[s]," the issue of entitlement to service 
connection for tinnitus.  On June 19, 1996, the RO received a 
VA Form 9, Appeal to Board of Veterans' Appeals, which was 
dated two days earlier.  On the VA Form 9, the veteran's 
representative requested a hearing before the hearing officer 
at the RO.  No argument or allegation regarding any issue in 
the statement of the case was made.  

In two statements received at the RO on July 17, 1996, the 
veteran discussed medical facilities from which he had 
received treatment, but did not specifically express any 
desire to appeal any issue set forth in the April 1996 
statement of the case.  In a statement dated, and received at 
the RO, on August 23, 1996, the veteran's representative 
asked that the veteran's personal hearing, which had been 
scheduled to take place several days later, be postponed.  

Subsequently, in a statement dated, and received at the RO, 
on March 30, 1998, the veteran's representative requested 
that the veteran "be granted a 30-day extension on his 
particular appeal claim" and that his claims file be 
temporarily transferred to the representative's office for 
review and preparation of a VA Form 646.  On June 26 1998, a 
VA Form 646, Statement of Accredited Representation In 
Appealed Case, was received.  This document, which was dated 
on the same day, briefly referred to the veteran's 
service-connected PTSD, neck, and right arm disabilities as 
well as his service-connection claim for hypertension, and 
also requested clarification of the veteran's desire for a 
personal hearing prior to transfer of his claims file to the 
Board.  In November 1998, the veteran specifically stated 
that he no longer wished to have the hearing that had been 
requested on his behalf.  Thereafter, in a February 1999 
statement, the veteran's representative presented argument 
regarding the claims that the RO had developed for appellate 
review.  

The Board acknowledges the fact that the veteran's notice of 
disagreement was received at the RO on April 9, 1996, which 
was clearly within one year of the November 29, 1995, and 
March 18 1996, notifications.  Consequently, the Board 
concludes that the veteran filed a timely notice of 
disagreement.  Significantly, however, a substantive appeal 
setting forth argument as to these issues was not received 
within the period prescribed by law.  A VA Form 9 was 
received at the RO on June 19, 1996, which was within 60 days 
after the statement of the case was issued, and within one 
year following the November 29, 1995 and March 18, 1996, 
notifications.  38 U.S.C.A. § 7105(d)(3) (West 1991) and 
38 C.F.R. §§ 20.302(b), 20.303 (1998).  However, no argument 
relating to errors of fact or law made by the agency of 
original jurisdiction was made.  See 38 C.F.R. § 20.202 
(1998).  See also 38 U.S.C.A. § 7105(d)(3) (West 1991).  In 
essence, the form constituted nothing more than a request for 
a hearing.  No argument or petition for relief was presented 
until June 26 1998 when the VA Form 646 was received.  This 
form was not received within 60 days after the statement of 
the case was issued, or within one year following the 
November 29, 1995 and March 18, 1996, notifications.  
Additionally, the request for an extension of time was not 
timely received.  38 C.F.R. § 20.303 (1998) (a request for an 
extension must be made within the time period for filing the 
substantive appeal).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to 
March 1, 1999) (Court) has held that, when the Board 
addresses a question that has not yet been addressed by the 
originating agency, the Board must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on the question, whether he has been 
given an adequate opportunity to submit such evidence and 
argument, and whether the statement of the case provided to 
the veteran fulfills the regulatory requirements.  See 
38 C.F.R. § 19.29 (1998).  If not, the matter must be 
remanded to avoid prejudice to the claimant.  Bernard v. 
Brown, 4 Vet.App. 384, 393 (1993).

The Board has thoroughly reviewed the claims folder and 
concludes that this remand is the first time that the veteran 
has been notified of a timeliness of appeal question.  The 
veteran, therefore, has not yet been afforded an opportunity 
to present argument and/or evidence on this question; nor has 
he been provided a statement of the case or a supplemental 
statement of the case with respect to the issue of timeliness 
of his substantive appeal.  Consequently, the Board will 
remand the matter to the RO to avoid the possibility of 
prejudice.  38 C.F.R. § 19.9 (1998).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:


	1.  The veteran and his representative 
should be contacted and notified of the 
right to submit evidence, argument, 
and/or comment with regard to the 
question of timeliness and adequacy of 
the veteran's substantive appeal.  He 
should be informed of his right to 
request a hearing on the matter if he so 
desires.  

	2.  After the above development has been 
completed, the RO should issue a 
supplemental statement of the case.  
This supplemental statement of the case 
should contain a summary of the 
pertinent facts as well as a summary of 
the laws and regulations applicable to 
the proper filing of substantive 
appeals, with appropriate citations 
(including 38 C.F.R. §§ 19.32, 19.34, 
20.200, 20.202, 20.203, 20.302).  See 
38 C.F.R. §§ 19.29, 19.31 (1998).

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to the Board for 
further appellate review.  No action is required by the 
veteran until he receives further notice.  The purpose of 
this remand is to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this case.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


